Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/29/2020, was filed before the
mailing of a First Office Action on the Merits. The submission is in compliance with the provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on July 26, 2020. Claims 1-9 are pending and examined below.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cheng et al., CN 106950586, herein referred to as Cheng.

	Regarding claim 1,
		Cheng discloses the following:
Acquiring a motion measurement of the mobile vehicle by using an inertial navigation element in the mobile vehicle and calculating a gesture parameter of the mobile vehicle based on the motion measurement (Pages 2-3 steps 1-3)
Inertial unit determines vehicle position, speed, and attitude
Gesture is being interpreted as attitude
Estimating, based on the gesture parameter, a motion state of the mobile vehicle in a real time manner by using a satellite navigation element in the mobile vehicle to obtain an error estimation value of the motion state (Pages 2-3 steps 1-3)
System uses GNSS unit to obtain position and velocity measurements, which are compared against the inertial data which gives an error
Gesture is being interpreted as attitude
Correcting a motion parameter of the mobile vehicle based on the error estimation value of the motion state (Pages 2-3 steps 1-3)
State error is used as a feedback to correct the platform
Controlling an operation route of the mobile vehicle based on corrected navigation information (Pages 2-3 steps 1-3)
Feedback loop can be used to perform automatic navigation of vehicle

Regarding claim 2,
	Cheng, as shown above, discloses all the limitations of claim 1. Cheng further discloses the following:
Motion measurement comprises calculating velocity information of the mobile vehicle by using the inertial navigation element (Pages 2-3 steps 1-3)
Inertial unit determines speed of the vehicle
Calculating position information of the mobile vehicle by using the inertial navigation element (Pages 2-3 steps 1-3)
Inertial unit determines the position of the vehicle
Calculating the gesture parameter of the mobile vehicle based on the velocity information and the positional information (Page 4 equations 1-5 and 1-6)
 Quaternion of gestures is calculated from rotation vector from time k-1 to k




Regarding claim 3,
	Cheng, as shown above, discloses all the limitations of claim 2. Cheng further discloses the following:
Acquiring angular velocity information of the mobile vehicle by using a gyroscope (Page 2 step 3)
Inertial measurement unit uses a gyroscope
Acquiring linear velocity information of the mobile vehicle by using an accelerometer (Page 2 step 3)
Inertial measurement unit uses an accelerometer
Calculating a velocity of the mobile vehicle according to 
    PNG
    media_image1.png
    83
    624
    media_image1.png
    Greyscale
, as well as the proceeding explanation of the variables (Page 3, equation 1-1)
Equation describes calculating a velocity of the vehicle using the proceeding variables underneath

Regarding claim 4,
	Cheng, as shown above, discloses all the limitations of claim 2. Cheng further discloses the following:
Calculating position information of the mobile vehicle using 
    PNG
    media_image2.png
    151
    656
    media_image2.png
    Greyscale
 (Page 3, equation 1-2)
Equation describes calculating a position of the mobile vehicle using the proceeding variables underneath

Regarding claim 5,
	Cheng, as shown above, discloses all the limitations of claim 2. Cheng further discloses the following:
Constructing a quaternion for calculating the gesture parameter according to 
    PNG
    media_image3.png
    138
    710
    media_image3.png
    Greyscale
, and transforming updated gesture quaternion to obtain a gesture matrix according to 
    PNG
    media_image4.png
    132
    600
    media_image4.png
    Greyscale
 (Page 4 equations 1-5, 1-6, 1-7, 1-8, and 1-9)
Equations are used to determine the attitude quaternion and matrix, as well as the resultant flip angle, pitch angle, and heading angle

Regarding claim 6,
	Cheng, as shown above, discloses all the limitations of claim 1. Cheng further discloses the following:
Selecting a position error, a velocity error, a misalignment angle of the mobile vehicle, a bias error of a gyroscope, and a bias error of an accelerometer as state variables in a filtering estimation process (Page 4, see ‘d) calculation of state transition matrix’ section)
Errors are selected as state variables for a Kalman filter
Predicting a state covariance matrix from a time instant n-1 to a time instant n (Page 5, see ‘e) one-step prediction’ section)
State covariance matrix is predicted from time n-1 to time n
Estimating the state variable and the state covariance matrix in a real time manner by using a Kalman filtering method (Pages 5-6, see ‘Updated cycle for IMU’ section)
Kalman filter is used to update the state quantities and covariance matrix
Performing, in the process of real time estimation, feedback correction on the motion parameter of the mobile vehicle based on the error estimation value of the motion state (Pages 5-6, see ‘Updated cycle for IMU’ section)
Vehicle uses feedback correction to update the parameters for the mobile vehicle

Regarding claim 7,
	Cheng, as shown above, discloses all the limitations of claim 6. Cheng further discloses the following:
Predicting a state covariance matrix from time n-1 to time n comprises constructing a state variable expression and constructing a state covariance matrix (Page 5, see ‘e) one-step prediction’ section)
State quantities and state covariance matrix are constructed




Regarding claim 8,
	Cheng, as shown above, discloses all the limitations of claim 6. Cheng further discloses the following:
Performing real time estimation by using the Kalman filtering method with a filter gain given by 
    PNG
    media_image5.png
    71
    391
    media_image5.png
    Greyscale
                          (Pages 5-6, see ‘f) solve the filter gain’ section, equation 3-1)
Filter gain is calculated
Performing real time estimation according to 
    PNG
    media_image6.png
    52
    321
    media_image6.png
    Greyscale
 and
    PNG
    media_image7.png
    51
    466
    media_image7.png
    Greyscale
 	   (Pages 5-6, see ‘g) update of status quantity’ and ‘h) update of the state covariance matrix’ sections, equations 3-2 and 3-3)
Estimation of states at a given time are calculated
State covariance matrix at a given time is calculated
After estimation, correcting a current position, velocity, and gesture by using the estimated state variable and performing feedback correction on the bias of the gyroscope and accelerometer (Page 6, see section after ‘h) update of the state covariance matrix’)
Kalman filter estimation outputs corrected vehicle errors, as well as performs feedback for the gyroscope and accelerometer errors





Regarding claim 9,
	Cheng, as shown above, discloses all the limitations of claim 1. Cheng further discloses the following:
Performing a time synchronization operation on data obtained by the inertial navigation element and data obtained by the satellite navigation system (Page 2, see step 2)
GNSS information is time synchronized with IMU information

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8086405 B2, by Han et al., is relevant to the current application because it discloses a system for correcting misalignments in navigation devices. The system also includes a gyroscope, accelerometer, and applying a filter to correct the errors.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664